internal_revenue_service number release date index number -------------------- ---------------------------------------------------- ------------------- ------------------------------------ - department of the treasury washington dc person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc tege eoeg e02 - plr-137201-03 date date do ------------------------------------------------------------------- ---------------------------------------------------- legend agency association ---------------------------------------- state state laws ---------------------------------------------------------- ----------------------------------------------------------- --------------------------------------------------------------------- ------------------------------------------------------------------------ dear -------------------- -------- this is in response to your letter dated date and subsequent correspondence requesting a ruling that the income of pool is excluded from gross_income under sec_115 of the internal_revenue_code facts agency is an unincorporated association of counties and county-related political subdivisions of state_agency was established by means of participation agreements with its members to provide central cooperative and coordinated assistance and services to its members in all matters relating to information resources and technologies in order to increase efficiencies and improve the quality reliability and interoperability of their information resources technologies and services pursuant to state laws agency is organized exclusively for the benefit of counties and other related political subdivisions of state to provide technological services to its members membership in agency is limited to state counties and other political subdivisions of state that execute participation agreements with agency agency represents that each current or future member must be a political_subdivision as defined in plr-137201-03 sec_1_103-1 of the federal_income_tax regulations of state an organization constituting an integral part of a political_subdivision of state or an entity whose income is excluded from gross_income under sec_115 of the code agency’s participation_agreement will be amended to conform to these representations by agency association is a nonprofit membership corporation established by resolution of the state legislature and later incorporated the association’s articles of incorporation provide that it was organized and shall be operated to augment the efforts of state county officials to provide a responsive form of government for the people of state further the interest of local_government for the people of state and assist the people and counties of state in accomplishing their goals toward meeting the challenge of modern society and acts necessary to achieve that end voting membership in association is limited to counties of state association has received a ruling from the internal_revenue_service that it is exempt from federal tax under sec_501 of the code as an organization described in sec_501 agency is governed by a board_of trustees appointed by the president of association and approved by association’s board_of directors all board members must be an employee or an elected official of a member of agency association is under contract with agency to provide administrative services and serve as agency’s administrator association acts as an independent_contractor and has control of its services and the manner in which they are performed association is free to contract for similar services to be performed for other trusts funds or pools sponsored by association while it is under contract with agency at present because agency is a new entity that lacks sufficient income the association is providing administrative services at no cost when agency becomes fully operational agency will pay actual cost reimbursement for the services rendered pursuant to the contract the contract provides that either party may terminate the contract at any time upon thirty days’ written notice agency’s income is from contributions and fees from its members and investment_income agency makes expenditures to cover technological services and resources royalties and miscellaneous expenses no net_earnings of agency may inure to the benefit of or be distributed to any private person except that reasonable_compensation for services rendered may be paid_by agency in the event of agency’s dissolution all its assets after payment of debts and obligations shall be distributed to its members that are organizations the income of which is excluded under sec_115 of the code plr-137201-03 law analysis sec_115 of the code provides that gross_income does not include income derived from any essential_governmental_function and accruing to a state or political_subdivision thereof in revrul_77_261 1977_2_cb_45 holds that income from a fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions is excludable from gross_income under sec_115 that ruling reasons that the investment of positive cash balances by a state or political_subdivision thereof in order to receive yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes or other revenue for use in meeting governmental expenses in addition the ruling also provides that since the state and its participating political subdivisions have an unrestricted right to their proportionate share of the investment fund’s income the fund’s income accrues to them within the meaning of sec_115 revrul_77_261 points out that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out those projects desirable from the standpoint of the state government which on a broad consideration of the question may be the function of the sovereign to conduct revrul_90_74 1990_2_cb_34 holds that income of an organization formed operated and funded by political subdivisions of a state to pool their casualty risks is excluded from gross_income under sec_115 of the code the ruling states that income of such an organization formed to pool risks in lieu of purchasing insurance to cover their public liability workers’ compensation or employees’ health obligations is excluded under sec_115 if private interests do not except for incidental_benefits to employees of the participating state and political subdivisions participate in or benefit from the organizations agency was created to provide a vehicle for providing technological services to its members as in revrul_77_261 the use of technology to perform services for the public is a necessary incident of the power of the state or political_subdivision agency therefore like the organization described in revrul_77_261 performs an essential_governmental_function within the meaning of sec_115 of the code the income of agency is used solely to provide benefits to members and their employees only counties and other political subdivisions of state are allowed to become members of agency in the event of the dissolution of agency all its remaining assets after the payment of debts and obligations shall be distributed to its members that are organizations the income of which is excluded under sec_115 of the code private interests do not participate in or benefit from income of agency plr-137201-03 therefore the income of agency accrues to political subdivisions within the meaning of sec_115 of the code conclusion provided that agency amends its participation_agreement as provided above we conclude that the income of agency is excluded from gross_income under sec_115 of the code a copy of this letter should be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied sincerely barbara e beckman assistant chief eo branch office of division counsel associate chief_counsel tax exempt and government entities enclosures cc
